Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 11-12 recites “to detect a locked condition of said second lid configuration”; claim 12, line 3; claim 13, line 3 recites “said locked condition” which is considered new matter because there is no disclosure in the specification for “a locked condition of said second lid”.  As discussed in the specification of printed publication (US 2019/0231133), the second lid sensor detects a closed condition (abstract, 0004, 
Claims 3, 5-11 and 14 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9 and 11-14 are rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289).  An English translation of Lin (CN 202312830) and Shangguan (CN 102589016) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Lin teaches a cooking system for cooking food (Title, Abstract), the cooking system being functional in a plurality of cooking modes (electric pressure cooker with a barbecue function), the cooking system 
However, Shangguan discloses the light wave cooking system (Pg 6, last par, light wave furnace) is operable in a convective cooking mode (Abstract, multi-function convection oven) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the light wave cooking system of Lin silent to a convective cooking mode with the light wave cooking system is operable in a convective cooking mode of Shangguan for the purpose of providing a known convection cooking mode that circulates heated air in the heating chamber (Pg 3, Par 4), thereby improving the overall heating efficiency of the cooking system. 
Additionally, Larsen discloses at least one first lid detection sensor (Figs 1, 2, door position sensor 77, sensor 78, 0021) configured to detect a closed condition of said first lid configuration (Figs 1, 2, door 52, 0021), and to detect a locked condition (latch members 118, 119, 0023) of said second lid configuration (Figs 1, 2, door 53) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin having a first and second lid configuration with at least one first lid detection sensor configured to detect a closed condition of said first lid configuration, and to detect a locked condition of said second lid configuration of Larsen for the purpose of ensuring the lids are closed and locked before a heating operation can occur (0021,0027).
With respect to the limitations of claim 3, Lin in view of Shangguan disclose when in said convection cooking mode the cooking system is operable as at least one of an air fryer, baking/roasting oven (Shangguan, baking pan, Pg 2, Last Par; roasting tray, Pg 3, Par 9), broiler, and dehydrator.
With respect to the limitations of claims 5, 8 and 9, Lin teaches said first lid configuration is transformable between an open condition and said closed condition, in said closed condition said first lid configuration closes said hollow chamber (Fig 2, 0007); said second lid configuration is transformable between an open condition and said closed condition, in said closed condition said second lid configuration covers said hollow chamber (Fig 1, 0007); said second lid configuration includes a second lid removably coupled to said housing and adapted to seal the food container receivable in the hollow chamber (Fig 1, 0007).
With respect to the limitations of claims 6 and 7, Lin in view of Shangguan and Larsen discloses said at least one lid detection sensor is a first lid detection sensor (Larsen, door position sensor 77) and a second lid detection sensor (Larsen, door position sensor 78), said first lid is connected to said housing at a hinge (Shangguan, circular hinge, Figs 1-8), and said first lid detection sensor (77) is located proximate said hinge (upper and lower hinges not shown, 0019); said first at least one lid detection sensor is an actuating switch (plunger 80, switch 86, 0021).
With respect to the limitations  of claim 11 and 12, the two lid configuration of Lin in view of Shangguan and the first and second lid sensor configuration of Larsen would result in the cooking system not functioning in the convention or pressure cooking  mode when the first or second lid is not closed and therefore fully discloses "the cooking system will not function in said convection cooking  mode when said first lid configuration is not in said closed condition; the cooking system will not function in said pressure cooking mode when said second lid configuration is not detected in said locked condition".
With respect to the limitations of claims 13 and 14, Lin view of Shangguan and Larsen discloses the claimed invention except for the cooking system will not function in said convection cooking mode when said second lid configuration is detected in said locked condition; the cooking system will not function in said pressure cooking mode when said first lid configuration is detected in said closed condition. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system will not function in said convection cooking mode when said second lid configuration is detected in said locked condition; the cooking system will not function in said pressure cooking mode when said first lid configuration is detected in said closed condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable sensor operational parameters involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 11-14, the limitations are directed to functional or intended use language and because Lin in view of Shangguan and Larsen disclose a cooking system that meets all of the structural limitations of the claims and can be programmed to perform the recited functions, therefore Lin in view of Shangguan and Larsen fully discloses all of the limitations of the claims.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 10 is rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289) as applied  to claim 1, further in view of He (US 2008/0142498).
With respect to the limitations  of claim 10, Lin in view of Shangguan or Larsen discloses the claimed invention except for the second lid detection sensor is a sensor system including a Reed switch in said housing and a magnet in said second lid.
However,  He discloses the lid detection  sensor is a sensor system including  a Reed switch in said housing  and a magnet in said second lid (0052) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan or Larsen having a second lid detection sensor with the lid detection sensor is a sensor system including a Reed switch in said housing  and a magnet in said second lid of He for the purpose of forming a known safety lid configuration  that  ensures the lid is closed before heating  can occur (0052).

Response to Amendments
Claims 1, 6, 7, 12 and 13 have been amended.  
Claims 2 and 4 are cancelled.
Claims 1, 3 and 5-14 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/3/2021